EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin Canning on 02/18/2022.
The application has been amended as follows: 
Cancel claims 17-20 and 29.

Allowable Subject Matter
Claim 1-5, 7-8, 10, 12, 14, 16, 31-33 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: examiner explained that “Fuhrer teaches that a fragment or product ion of interest is defined by its drift time in IMS and its m/Z in TOF (par [0087]). The time interval defines the drift time in IMS of the ions recorded in the time interval. Fuhrer teaches that because of the various initial delay, the ion having the same drift time in IMS may recorded in different time intervals in different runs (Fig. 3, par [0049][0050]). Fig. 3 of Fuhrer shows that the extraction time interval is 40 us. The time delay increment is 5 us. The first one of the time intervals in the first run partially overlaps with a different time interval in the next 7 runs in terms of drift time. Therefore, an ion of interest has been mass analyzed in one time interval of the first run will also be mass analyzed in a different time interval of other runs that partially overlap with the first one of time intervals in terms of drift time. Fuhrer teaches that the drifting time of an ion of interest can be in a range from 0 to 1000 us (par [0049]). For example, if an ion of interest has drift time of 43 us and the time interval is 40 us. The ion of interest will appear in the 3 us point in the #2 time interval of the first run. If the time delay increment for the next run is 5 us, then the ion of interest will also appear in the #1 time interval of the next 7 runs. Here, Fuher teaches c) determining if a fragment or product ion has been analyzed in a first one of the time intervals (e.g. #2 time interval) in one of said experimental runs; d) determining if said fragment or product ion has also been analyzed in a different numbered time interval (e.g. #1 time interval) in at least one other of said experimental runs, and if it is determined that said fragment or product ion has also been analyzed in a different numbered time interval (e.g. #1 time interval) in at least one other of said experimental runs, selecting said fragment or product ion (having drift time of 43 ys) as an ion of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797